Citation Nr: 0932170	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.G.





ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO), which granted an evaluation of 50 percent for PTSD and 
granted a non-compensable evaluation for bilateral hearing 
loss, both effective January 15, 2004.

In April 2009, the Veteran requested a video conference 
hearing before a Veterans Law Judge.  The Veteran was 
afforded such a hearing in June 2009.  Subsequently, he 
submitted evidence with a written waiver of RO consideration.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  For the period of January 15, 2004 to June 23, 2009, the 
service-connected PTSD is manifested by depression, 
nightmares, sleeplessness, social isolation, irritability and 
short-term memory loss.  There is no evidence of obsessional 
rituals, disorientation as to time and place, delusions, 
hallucinations, illogical speech, near continuous panic or 
neglect of personal hygiene.

2.  For the period of June 24, 2009 to the present, the 
service-connected PTSD is manifested by severe depression, 
anxiety, sleeplessness, excessive anger, an inability to 
sustain any substantial gainful employment and social 
isolation.  There is no evidence of grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place or memory loss for names of 
close relatives. 

3.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss has been manifested by at most Level I 
hearing loss in the right ear and Level II hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for the period of January 15, 2004 to June 23, 2009, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).

2. The criteria for an initial evaluation of 70 percent, but 
no higher, beginning June 23, 2009, for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an initial disability evaluation in 
excess of zero percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been contested, it was possible for 
a Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

II.  Analysis

PTSD

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 50 percent disabling.  After carefully reviewing 
the evidence of record, the competent evidence shows that 
staged ratings are appropriate, as will be discussed below.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Also of relevance is the Global Assessment of Functioning 
Scale (GAF).  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). Scores from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Scores from 51 to 60 generally reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

A GAF score in the 31 to 40 range indicates impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).

By way of history, the RO granted service connection for PTSD 
in June 2004 and assigned a 50 percent evaluation effective 
January 15, 2004.  The Veteran filed a notice of disagreement 
in July 2004 and was issued a statement of the case in 
December 2005.  The Veteran's substantive appeal was received 
by the RO in February 2006.  Since this appeal ensued after 
the Veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Intake forms from the Vet Center, dated in November 2003, 
indicate that he was referred to the Center for treatment of 
his PTSD.  The Veteran was dressed appropriately, was 
oriented, had an appropriate affect, appropriate speech and 
showed good judgment.  His short-term memory was impaired and 
he showed disorganized thinking and hallucinations.  The 
Veteran reported nightmares which kept him from sleeping, and 
also endorsed homicidal and suicidal thoughts.  The Veteran 
also related symptoms of anger, irritability, isolation, 
anxiety and feelings that he was misunderstood.  

A May 2004 VA examination indicated isolative behavior and 
anhedonia.  He denied suicide attempts or assaultiveness.  
Objectively, the Veteran was neatly dressed.  His affect was 
frequently tearful but speech, thought processes and thought 
content were all within normal limits.  He denied 
hallucinations and his ability to maintain personal hygiene 
and to perform basic activities of daily living was intact.  
He was fully oriented and there was no memory impairment.  
The Veteran reported exaggerated startle response, marked 
irritability and insomnia.  A GAF score of 50 was assigned.

In VA clinical records dated in June 2008 and August 2008, 
the Veteran denied depression or anhedonia.  

September 2004 VA records reflected active PTSD symptoms that 
limited the Veteran's functioning.  He showed depressed mood, 
but had good memory.  He reported poor energy levels, 
irritability and nervousness.  The examiner noted that the 
Veteran was still working and having problems with one co-
worker, but getting along with other co-workers.  The Veteran 
received a GAF score of 50.  An October 2004 record reflected 
poor sleep, as well as difficulties at home and work.  The 
Veteran was oriented at that time, with good memory and a GAF 
of 55.

Medical records dated in April 2005, show complaints of 
family problems and poor sleep, though the Veteran was 
relieved that his nephew had returned from Iraq.  The Veteran 
was oriented, showed good memory and had no psychotic 
markers.  A GAF score of 55 was noted.  In August 2005, the 
Veteran showed minimal improvement.  However, his sleep was 
still disturbed and he complained of irritability and 
forgetfulness.  The Veteran described attentional deficits, 
concentration problems and a depressed mood.  He received a 
GAF score of 55.  An 

March 2006 treatment records show that the Veteran was doing 
"well" with his PTSD symptoms, but having difficulties with 
his wife.  He reported no suicidal or homicidal ideations, 
his appetite was good, initiative and energy were good and he 
showed good judgment, insight and normal thought content.

The Veteran underwent a VA psychiatric examination in June 
2006.  The examiner reviewed the Veteran's entire case file 
and noted that his symptoms appeared to be severe.  The 
Veteran reported positive benefits from his medication with 
improved sleep, a mild decrease in irritability and a 
decrease in losing his temper.  He also reported problems 
with his co-workers, and admitted to a fistfight with his co-
worker two years prior to the examination.  He stated that he 
does not have many friends but has some friends at the 
Veteran meetings and acquaintances through church.  He 
participated in the United States Marine Corps League and 
Disabled American Veterans (DAV) and attends meetings for 
both.  The Veteran had problems with memory, anxiety, stress, 
sadness and depression.  He also reported arguing with his 
wife, having occasional passive thoughts of suicide, a quick 
startle response and intrusive memories about Vietnam.  He 
distanced himself from others and preferred to work alone.  
The Veteran also did not watch news on the Iraq war as it 
brought back memories of Vietnam.  He did not report any time 
off work and has been at his job for 21 years.  The Veteran 
had no suicide attempts, delusions, impaired impulse control, 
or hallucinations and there was no impairment of recent or 
remote memory.  The examiner noted that the Veteran has 
continued to have moderate impairment psychosocially, but has 
been able to maintain a full time job, despite some problems 
with his co-worker and his supervisor.  The Veteran's social 
and interpersonal relationships were fair in the context of 
specific meetings at his church or the Marine Corps League or 
DAV, but significant marital problems were noted.  The 
Veteran received a GAF score of 50.  

In December 2006, treatment reports show that the Veteran had 
been told by his wife that he was not the father of his 
oldest son.  The Veteran reported that this came as a 
crushing blow.  He stated that since the shock, his work was 
getting worse.  However, he reported no fights with co-
workers.  The Veteran reported being depressed and hopeless, 
with decreased energy and interest.  He reported improvements 
in his sleep.  He also reported passive suicidal ideation, 
but with no active plans.  The Veteran appeared well-groomed, 
pleasant and had a congruent affect.  A GAF score of 59 was 
assessed.  

In April 2007, the Veteran stated that he was "doing ok" 
and that his sleep and appetite were fair.  He was mildly 
depressed, alert, cooperative, well-groomed and exhibited no 
hallucinations, delusions, suicidal or homicidal ideations.  
He was afforded a GAF score of 65.  October 2007 treatment 
records show that the Veteran was still working.  He 
complained of his wife being critical of him.  At that time, 
he denied suicidal or homicidal ideation and was fully 
oriented.  The Veteran was afforded a GAF score of 70. 

The Veteran was afforded another VA examination in February 
2009.  He reported recurring intrusive memories, nightmares 
and flashbacks.  He avoided thoughts and conversations about 
the trauma, had difficulty sleeping and startled easily.  The 
Veteran also experienced irritability and anger.  He had not 
missed time from work, apart from being laid off for a week 
after he had an altercation with a co-worker.  The Veteran 
reported continued problems in his marriage.  The examiner 
noted that his social relationships were very limited.  The 
Veteran attended group meetings at his church and attended 
some meetings at the DAV.  His thought processes were goal-
directed, with fairly frequent intrusive thoughts and 
memories of traumatic events.  He displayed no delusions or 
hallucinations, had a heightened startle response and was 
oriented to person, place and time.  He denied suicidal and 
homicidal thoughts.  He also reported having had a few panic 
attacks at work.  The Veteran reported impaired short -term 
memory, but his long-term memory was unaffected.  The Veteran 
was afforded a GAF score of 50.  The examiner concluded that 
the Veteran's condition, while serious, seemed to be about 
the same as it had been upon prior examination.

A June 2009 letter from the Veteran's counseling therapist 
reports that stress from his life circumstances had increased 
the severity of his PTSD symptomatology.  He was afforded a 
GAF score between 40 and 45, indicating a serious impairment 
of his daily quality of life.  His ability to concentrate and 
remember daily tasks was hindered considerably.  He viewed 
his future as "very bleak" and reported that he did not 
trust others and was easily provoked, resulting in loss of 
emotional control.  The examiner stated that the Veteran's 
condition should be considered seriously disabling at this 
time and that future employment may not be realistic.     

After a careful review of the record, the Board determines 
that from the period of January 15, 2004 through June 23, 
2009, the Veteran's disability picture does not most nearly 
approximate the next-higher 70 percent evaluation for PTSD.  
Indeed, based on the evidence throughout the period in 
question, as detailed above, there is no showing of speech or 
communication deficit, or near-continuous panic affecting the 
ability to function independently.  Additionally, the Veteran 
was consistently oriented and consistently able to maintain 
hygiene and perform activities of daily living.  Moreover, 
obsessional rituals have not been demonstrated.  Furthermore, 
the records show that he was able to maintain employment, 
have a family and maintain some friends.  In addition, his 
GAF scores from January 14, 2004, through June 23, 2009, 
which ranged from 50-70, reflected some moderate symptoms, 
but overall demonstrate a relatively high level of 
functioning.  The Board acknowledges occasional suicidal 
thought, but notes that the Veteran has consistently denied 
intent or a plan.  The Board also recognizes some impaired 
impulse control, evidenced by the Veteran's fistfight with a 
co-worker.  Overall, however, these symptoms are not found to 
represent a significant component of the Veteran's disability 
picture, and at all times during the period in question the 
vast majority of symptoms associated with the higher rating 
criteria have not been shown.  

As of June 24, 2009, the record supports a 70 percent 
evaluation for PTSD.  Specifically, the letter on that date 
from the Veteran's counseling therapist showed a marked 
increase in the Veteran's symptoms, and GAF score between 40 
and 45, representing serious symptoms; therefore, a 70 
percent rating should be assigned from June 24, 2009 to the 
present.  

While a 70 percent evaluation is warranted from June 24, 
2009, the next-higher 100 percent evaluation is not 
justified, as he has not shown total occupational and social 
impairment.  The Veteran has shown that he gets nervous in 
social situations and tends to isolate himself.  However, he 
is still married and maintains a relationship with his family 
and several friends.  Additionally, the Veteran does not 
exhibit delusions and hallucinations; there is no persistent 
danger of him hurting himself or others and he has not shown 
disorientation as to time and place.  The Veteran has also 
not exhibited grossly inappropriate behavior.  Furthermore, 
the Veteran has consistently appeared appropriately groomed 
and attired. 

Therefore, the Veteran's PTSD disability rating is increased 
to 70 percent, effective June 24, 2009.  The appeal to this 
extent is granted.  

Finally, the Board recognizes Rice v. Shinseki, 22 Vet. App. 
447 (2009), in which the Court held that a total disability 
claim based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is raised by the 
record.  In this case, the June 2009 Vet Center letter 
suggests that the Veteran may not be employable in the 
future.  However, the February 2009 VA examination indicated 
that the Veteran continued to be employed, as did his June 
2009 hearing testimony.  No other evidence of record 
indicates that such employment has terminated.  Given these 
facts, there is no need to consider referral on the issue of 
TDIU under 38 C.F.R. § 4.16(b).

Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The RO assigned an initial zero percent rating to the 
Veteran's service-connected bilateral hearing loss under the 
provisions of Diagnostic Code 6100.

The Veteran underwent an audiometric evaluation in May 2004.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
55
LEFT
15
25
45
55
60
 
The average puretone threshold for the right ear was 36 
decibels.  The average puretone threshold for the left ear 
was 46 decibels.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 94 
percent in the left ear.  

The findings of the May 2004 evaluation translate to level I 
hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a noncompensable rating 
and no higher under Table VII.  Therefore, an initial 
compensable disability evaluation is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Veteran underwent a VA audiological examination in June 
2006.  The examiner noted mild to moderate sensorineural 
hearing loss in the right ear and mild to moderately severe 
hearing loss in the left ear.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
45
55
LEFT
15
30
45
60
65

The average puretone threshold for the right ear was 40 
decibels.  The average puretone threshold for the left ear 
was 50 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 90 
percent in the left ear.  

The findings of the June 2006 evaluation translate to level I 
hearing loss in the right ear and level II hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a noncompensable rating 
and no higher under Table VII.  Therefore, an initial 
compensable disability evaluation is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

A September 2008 VA record showed further haring testing 
results, but such treatment was performed to evaluate 
fittings for hearing aids.  Such test results are not in a 
format compatible with VA rating criteria and thus will not 
be considered here.

The Veteran underwent another audiometric evaluation in 
January 2009. The examiner noted mild to moderately severe 
sensorineural hearing loss in both ears.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
40
50
60
LEFT
10
30
50
65
65
 
The average puretone threshold for the right ear was 43 
decibels.  The average puretone threshold for the left ear 
was 53 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percent in the left ear.  

The findings of the January 2009 evaluation translate to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.  This level of hearing loss warrants a 
noncompensable rating and no higher under Table VII.  
Therefore, an initial compensable disability evaluation is 
not warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In addition, the Board notes that at no time during the 
pendency of this appeal does Table VIA apply.  The Veteran's 
puretone threshold for the right and left ears was not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board is cognizant of the Veteran's contentions 
concerning his hearing difficulty, to include his assertions 
before the undersigned in June 2009 that his hearing loss 
made it difficult for him to hear his walkie-talkie in his 
job as a janitor. However, the objective clinical evidence of 
record does not support a compensable evaluation for his 
bilateral hearing loss at this time.  However, as previously 
noted, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board has given due consideration to the Veteran's 
potential entitlement to an increased rating on an 
extraschedular basis.  In that regard, the Veteran has not 
shown a significant effect on his occupation or daily 
activities as a result of his service-connected hearing loss.  
Under such circumstances, the Veteran's hearing loss has not 
resulted in a marked interference with employment and/or 
frequent periods of hospitalization sufficient to warrant 
referral for consideration of an assignment of a higher 
rating based on an extraschedular basis.  See 38 C.F.R. § 
3.321(b) (2008).

The preponderance of the evidence weighs against the 
Veteran's claim.  Since service connection has been in 
effect, the Veteran is not entitled to a compensable rating 
for his service-connected bilateral hearing loss.  The appeal 
is denied.  The Veteran is encouraged to reapply for benefits 
if his hearing worsens. 

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Regarding the 
audiologic examinations, the Court has held that "in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report." Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In the present 
case, VA examinations in June 2006 and January 2009 addressed 
the impact of tinnitus, but not specifically hearing loss, on 
the Veteran's daily living.  However, as the impact was 
interference with communication, which would apply also to 
hearing loss, the Board finds that the technical error is 
harmless and does not prejudice the Veteran.  Moreover, the 
record addresses the impact of hearing loss on the Veteran's 
daily life and occupation through his June 2009 hearing 
testimony.  

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at a June 2009 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD for the period of January 15, 2004 through June 23, 
2009, is denied.

Entitlement to an initial rating of 70 percent for PTSD 
beginning June 24, 2009, is granted, subject to the 
regulations pertinent to the disbursement of monetary funds. 

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


